Case 5:19-cV-00209-OLG Document 1 Filed 03/04/19 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

DANIEL HRNA, §
§
Plaintiff, §
§

V. § CIVIL ACTION NO. 5:19-0\/-00209
§
PHARMERICA CORPORATION, AND §
PETERSON REGIONAL MEDICAL §
CENTER FOUNDATION, §
§
Defendants §

PLAINTIFF’S SWORN ORIGINAL COMPLAINT

Plaintiff Daniel Hrna (“Hrna” or “Plaintiff’), files his Sworn Original Complaint against

PharMerica Corporation and Peterson Regional l\/Iedical Center Foundation (“Defendants”).
SUMMARY

l. Defendants Willfully and maliciously forcibly retired Hrna because of his age (78
years old), disability, and in retaliation for engaging in protected activities, in Violation of the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 62l, et seq., TeXas Cornrnission on
Human Rights Act (“TCHRA”), TEX. LAB. CODE ANN. § 21 .OOl et seq., and Family and Medical
Leave Act (“FMLA”), 29 U.S.C. § 2601 et Seq. See, e.g., Weaver v. Amoco Production CO., 66
F.3d 85, 87 (5th Cir. 1995) (affirming age discrimination verdict and award of liquidated damages
for plaintiff Where the employer’s manager told him that “you’ll have to retire.”).

THE PARTIES, JURISDICTION1 AND VENUE

2. The Plaintiff, Hrna, is a natural person residing in Kerrville, TeXas. He Was

employed by Defendants located at 551 Hill Country Drive, Kerrville, TeXas 78028. Hrna has

standing to file this lawsuit.

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 2 of 32

3. Pharl\/lerica Corporation (“Pharl\/lerica”), is a foreign corporation that may be
served with process through its registered agent, Corporation Service Company dba CSC ~
Lawyers lncorporating Service Company, 211 E. 7th Street, Suite 620, Austin, TeXas 78701-3218.
During both 2017 and 2018, Pharl\/lerica engaged in an industry affecting commerce and employed
twenty or more employees for each working day in each of twenty or more calendar weeks.

4. Peterson Regional Medical Center Foundation (“PRMC”), is a citizen of TeXas, and
may be served with process through its registered agent, Patrick Murray, 551 Hill Country Drive,
Kerrville, Texas 78028. During both 2017 and 2018, PRl\/IC engaged in an industry affecting
commerce and employed twenty or more employees for each working day in each of twenty or
more calendar weeks.

5. Pharl\/lerica and PRMC operate as a single integrated business enterprise, and share:
(a) interrelation of operations, (b) centralized control of labor relations, (c) common management,
and (d) common ownership or financial control. Each is equally liable for the other’s violations
of the ADEA, TCHRA, and FMLA, as set forth herein.

6. The Court has personal jurisdiction over PharMerica and PRMC based on both
general and specific jurisdiction

7. Personal jurisdiction is proper because Defendants each have continuous and
systematic contacts with and in the State of TeXas, and the events or omissions giving rise to the
Plaintiff` s claims occurred in the State of TeXas.

8. Subject matter jurisdiction is proper because Hrna brings claims under federal law
(the ADEA and FMLA). The Court has supplemental jurisdiction over Hrna’s state law claims

under the TCHRA.

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 3 of 32

9. Venue is proper in this Court because a substantial part of the events or omissions
giving rise to the PlaiiitifF s claims occurred in the Western District of Texas, and the unlawful
employment practices alleged in this case occurred in the Western District of Texas.

FACTUAL BACKGR()UND

A. Hrna’s Background

10. Hrna was born on l\/larch 19, 1940, and is currently 78-years old.

11. Hrna received his Bachelor’s Degree in Pharmacy in 1963 and his law degree in
1970, both from The University of Houston. From 1966 until 1994, Hrna rose to the position of
Director of Pharmacy for three separate hospital pharmacies Then, after the passing of his wife,
Hrna focused on his law practice from 1994 to 2006.

12. ln 2006, Hrna felt it was time to return to his passion for pharmacy. That year, he
scaled down his law practice and joined PRMC and Pharl\/lerica’s predecessor as a staff
pharmacist. Over the twelve years that Hrna worked for PRMC and Pharl\/[erica’s predecessor,
and then Pharl\/lerica, Hrna received rankings of 3 and 4 on a scale of 1-4 (1 is “poor” and 4
“exceeds expectations”). ln fact, Hrna received an overall ranking of 4 ~ exceeds expectations ~
during his most recent review in the summer of 2017. Notwithstanding his esteemed 5 0+ year
career, including twelve years of exemplary service with PRMC and Pharl\/lerica, Hrna’s
employment ended abruptly after he was wrongfully and illegally terminated by PRMC and
Pharl\/lerica on May 11, 2018, within days after returning to work from protected FMLA leave for
a disability, and at the age of 78 years old.

B. Hrna’s Duties With PharMerica and J 0int-Emp10yment With PRMC

13. Hrna was originally hired by PRMC or its predecessor companies in 2006, In 2014,
PRMC forced Hrna to apply with the staffing company, Luker Pharmacy l\/lanagement (“Luker”).
Hrna applied for and immediately returned to work at PRMC; although allegedly now through

Luker. ln or about 2016, Luker was acquired by PharMerica.

_3_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 4 of 32

14. All the while at PRMC, Hrna’s tasks included, for example, filling or instructing
technicians to fill or compound medication orders; compounding or instructing technicians to
compound intravenous solutions; filling or supervising the filling of carts used to restock the
medications used by the nursing units both night and mornings; and entering surgical orders for
all of the morning surgeries. The medications and surgical orders were maintained by the hospital
and ordered by doctors affiliated with the hospital. Likewise, the intravenous solutions were
maintained by the hospital and ordered by doctors affiliated with the hospital ln addition, Hrna
instructed the hospital nursing staff on medications, as needed Under the direction of the hospital,
Hrna worked the night shift being “on” seven consecutive nights, and “off’ the following seven
consecutive nights. While under the supervision, direction and control of the hospital, Hrna was
a joint-employee of the hospital as well as Pharl\/lerica.

C. Hrna Took Job Protected Leave Under the Family Medical Leave Act

15. Hrna’s pertinent medical issues began in mid-January 2018 when his internist was
Suspicious of an atrial fibrillation and referred him to a specialist Hrna informed his supervisor,
Anne Raymond, Director of Pharmacy, of the possible diagnosis of an atrial fibrillation. She
suggested that Hrna consider being evaluated in Houston, Texas. Hrna took her advice and with
her knowledge, he began his FMLA-protected leave in early February 2018. On February 19,
2018, Hrna underwent an eight-hour surgery and was treated for a thoracic aorta aneurism; four
coronary artery bypasses; and an atrial fibrillation.

16. Hrna’s surgeries were successful He underwent a two-week rehabilitation at
HealthSouth Rehabilitation Hospital in Houston, Texas. At the same time, he received cardiac
rehabilitation at PRMC. During this period, he was placed on a short-term disability leave of
absence On April 18, 2018, Hrna was evaluated by his doctor and cleared to return to work after

Aprii 23, 2018.

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 5 of 32

17. Raymond and PRMC were apprised of Hrna’s recovery status all the while.
l\/loreover, PRMC knew or should have known about Hrna’s medical condition as Hrna was a
patient under its care. Surprising to Hrna, in April 2018, Raymond asked Hrna - while he was still
on Fl\/ILA leave - if he “wanted to retire.” Stunned by the question, Hrna replied that he would be
visiting with his wife this week and would discuss Raymond’s inquiry. Raymond pressed Hrna
for a decision. She warned that if he returned to work Raymond and the hospital would “make it
very difficult [for Hrna] to do his job.” She said that for example they would add many more
functions for Hrna to carry out at night. Astounded by the treatment, Hrna replied that he may be
forced to retire after the harassment and asked Raymond to stop treating him adversely Despite
the discriminatory warning, Hrna responded that he wanted to continue working for PRMC and
Pharl\/lerica. Raymond and Hrna agreed that he would return to the office on April 26, 2018.

D. After His FMLA Leave, Hrna Returned to PRMC and PharMerica, And Experienced
Retaliation

18. Upon his return to work, on April 26, 2018, Hrna was given a competency test to
re-qualify for certifications to administer intravenous medications The person who administered
the test was a Pharmacy technician licensed by the state to do pharmacy technician tasks doing
mostly preparation of intravenous solutions when she worked. As part of the test, Hrna was
required to raise his arms to clean the hood, which he was able to do, although with difficulty. His
pain was met with a condescending smirk offered by the administering Pharinacy technician Hrna
was taken aback when he saw that the technician was peppering his file with “areas of
improvement.” ln his 50+ year career, he had never been treated with such discriminatory
hostility.

19. The following day, Raymond approached Hrna about various alleged mistakes he
had made over the past five years. Some mistakes were minor in nature, others were easily

explainable, and most were new to Hrna; however, none of these incidents were mentioned in his

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 6 of 32

recent 2017 review or any other prior formal review that he had been given. l\/loreover, with
respect to Hrna’s performance during his first week after being out on protected FLl\/IA leave, he
asked Raymond for a little time - two weeks - to “get back into the groove.” For instance, Hrna
believed that with only two weeks his arm would have regained near full strength, or at least
enough strength to pass the certification test Hrna was given on April 26, 2018 with relative ease.
lnstead of being engaged in the inactive process or being granted a reasonable accommodation,
Hrna received the opposite, a short-tempered supervisor who was quick to bristle when his
password needed to be reset upon returning from protected leave. During Hrna’s first week back
with PRMC and Pharl\/lerica, Raymond viciously “papered the file” with pre-textual, fabricated or
exaggerated “wrongs” to move towards an outcome-determinative vendetta - resulting in Hrna’s
wrongful and discriminatory termination Raymond’s self-fulfilling prophecy came to fruition;
Hrna’s life was hard during his last week at Pharl\/lerica and PRMC.

E. Hrna Was Wrongfully Terminated Two Weeks After Returning From FMLA Leave

20. Hrna was out of PRMC from May 3 through l\/lay 10, 2018 on his pre-scheduled
“off” rotation. Raymond and Hrna met in person on l\/lay 10, 2018. lt was at this meeting that
Raymond informed Hrna that his employment would be terminated as of l\/lay 11, 2018 and that
he was to “retire.” Hrna was dumbfounded and distraught. At this time, and at all relevant times,
Hrna was on prescription medication for his heart related problems that literally kept him alive.

21. Shortly after his meeting with Raymond, Hrna received a letter from Nick Dillman
dated l\/lay 11, 2018 with the subject line of “Separation Agreement and Release of Claims.” He
was being offered a severance if he released all his claims. Hrna did not accept the “Separation
Agreement.”

22. On l\/lay 14, 2017, Denise Luker of Luker Pharmacy l\/lanagement, sent Hrna an

email stating, in relevant part, “[f]irst, l wanted to thank you for your years of service to Peterson

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 7 of 32

l\/ledical Center. We appreciate all that you have done to provide safe medications to PRMC
patients over the years.”

23. After Hrna’s legal counsel at the time informed Pharl\/lerica about his claims of
discrimination and retaliation, Pharl\/lerica’s Director, Legal/Commercial Affairs, Jeffrey C.
Powell, told Hrna’s legal counsel that Hrna had “retired” of his own volition. This is entirely
false.

24. On or about June 28, 2018, Powell admitted to Hrna’s legal counsel that there was
no documentation to support Powell’s claim that Hrna had “retired” of his own volition, and then
Powell suggested that Hrna was terminated for dispensing expired medication, and that he could
be subject to professional disciplinary actions before the Texas State Board of Pharmacy. Of
course this was false. As Denise Luker had just written in her above-referenced email, Hrna had
provided “safe medications to PRMC patients [for] the years.”

25. On July 10, 2018, Powell told Hrna’s legal counsel that “life isn’t fair,” and that if
Hrna were to continue with his claims, Powell/Pharl\/lerica would ensure that Hrna’s path ahead
“would be very hard.” This is how Defendants treat a 78-year old man who devoted more than a
decade of his life to them. Defendants conduct reeks of reckless indifference and malice towards
Hrna.

26. Hrna was replaced by Chad l\/lichael Batey. Batey graduated from University of
lncarnate Word in San Antonio Texas in 2016. He is in his twenties or early thirties, meaning he
is at least 40 year younger than Hrna.

27. Hrna was earning a base salary of approximately $l 12,650 per year at the time of
his termination Since his termination, he has searched diligently for substantially equivalent

employment, and found none.

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 8 of 32

28. As set forth herein, Defendants terminated Hrna’s employment in violation of the
ADEA, TCHRA, and/or FMLA.
AGE DISCRIMINATION CLAIM UNDER THE ADEA AND TCHRA

A. Law

29. The ADEA was designed to “promote employment of older persons based on their
ability rather than age; to prohibit arbitrary age discrimination in employment; [and] to help
employers and workers find ways of meeting problems arising from the impact of age on
employment.” 29 U.S.C. § 621(b). Under the ADEA, “[i]t shall be unlawful for an employer . . .
to discharge any individual or otherwise discriminate against any individual with respect to his
compensation terms, conditions, or privileges of employment, because of such individual’s age.”
29 U.S,C. § 623(a)(1).

30. The TCHRA also prohibits age discrimination See Tex. Lab. Code § 21.051. The
TCHRA’s explicit goal was to provide for the execution of federal laws and policies that prohibit
discrimination and retaliation See Tex. Lab. Code § 21.001(1). As such, courts regularly apply
federal anti-discrimination case law from statutes such as the ADEA and Title Vll to TCHRA
claims. See Jurach v. Safezy Vision, LLC, 642 Fed. Appx. 313, 318 (Sth Cir. 2016) (“Texas state
courts apply analogous federal statutes and cases when interpreting TCHRA”).

31. “A plaintiff can demonstrate age discrimination through direct evidence or by an
indirect or inferential [circumstantial] method of proof.” Rachz'd v. chck fn The Box, lnc, , 376 F.3d
305, 309 (5th Cir. 2004) To qualify as direct evidence of age discrimination a statement must be:
(l) age related; (2) proximate in time to the termination; (3) made by an individual with authority
over the termination; and (4) related to the employment decision Palasota v. Haggar Clothz`ng

CO., 342 F.3d 569, 576 (Srh Cir. 2003).

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 9 of 32

32. The circumstantial model is governed by the well-known burden-shifting
framework of McDOnnell Doaglas Corp. v. Green, 411 U.S. 792 (1973). Under the circumstantial
model, to establish a prima facie case of age discrimination based on circumstantial evidence, a
plaintiff must show that (1) he was discharged or otherwise suffered an adverse employment
action; (2) he was qualified for the position; (3) he was within the protected class at the time of
discharge; and (4) he was either i) replaced by someone outside the protected class, ii) replaced by
someone younger, or iii) otherwise discharged or discriminated against because of his age. Rachia’,
376 F.3d at 309 (internal quotations and citations omitted); Palasota, 342 F.3d at 575-76. The
burden to establish a prima facie case of age discrimination is not an “onerous” one. Reed v.
Neoposr USA, lnc. , 701 F.3d 434, 439 (5th Cir. 2012). Under this framework, “a plaintiff is entitled
to a ‘presumption of discrimination’ if he can meet the minimal initial burden of establishing a
prima facie case.” [d.

33. lf the plaintiff makes out a prima facie case, the burden of production then shifts to
the defendant to proffer a legitimate, nondiscriminatory reason for the challenged employment
action St. Mary’S Honor Center v. Hicks, 509 U.S. 502, 507 (1993); Willis v. Coca Cola Enters.,
lnc., 445 F.3d 413, 420 (5th Cir. 2006). If the defendant meets its burden, the presumption raised
by the plaintiff s prima facie case disappears Texas Dep ’t Of Commanily Ajj”az`rs v. Bura"ine, 450
U.S. 248, 255 n. 10 (1981). The plaintiff is then given the opportunity to demonstrate that the
defendant’s articulated rationale was merely a pretext for discrimination See Hicks, 509 U.S. at
507-08; Bardz`ne, 450 U.S. at 253; Machinchz'ck v. PB Power, lnc., 398 F.3d 345 (5th Cir. 2005).

34. Regarding the standard of causation, ultimately, under the ADEA, the burden falls
to the employee to produce evidence that “but for” his age, he would not have been terminated
Gross v. FBL Servs. Inc., 129 S. Ct. 2343, 2352 (2009) (holding by the U.S. Supreme Court that

the ADEA requires “but for” causation). ln contrast, under the TCHRA, the burden falls to the

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 10 of 32

employee only to produce evidence that his age was a “motivating factor” in his termination
Quaritam Chem. Corp. v. Toermies, 47 S.W.3d 473, 479-80 (Tex. 2001) (motivating factor is the
standard of causation under the TCHRA); See also Sqayres v. Hez'co Cos., L.L.C., 782 F.3d 224,
231 (5th Cir.2015) (“The third step of the McDormell Doaglas analysis involves a different
causation inquiry under the ADEA and the TCHRA.”),' Jackson v. Host lmerrz., ]rzc., Nos. 09-
51137, 10-50026, 2011 WL 2119644, at *12 n.2 (5th Cir. Feb. 1, 2011) (noting difference in
causation standards between ADEA claims and claims under the TCHRA, and holding that the
“motivating factor” standard is the correct standard of causation under the TCHRA, even post-
Gross).

B. Analysis

35 . Hrna easily makes out a prima facie case of age discrimination He was 78-years
old at the time of his termination He was objectively qualified for his job position, and he was
discharged He was replaced by someone who is at least 40-years younger than him (l\/lr. Batey),
which is obviously sufficiently younger to create a prima facie case. Bienkowskz` v. Amerieari
Airlmes, Irzc., 851 F.2d 1503, 1506 (5th Cir.l988) (determining that five-year age difference was
sufficient to support the district court’s assumption that a prima facie case has been established);
Glasmire v. Pablic Storage, Civil Action No. 4:11-CV-748-Y, 2013 WL 1890363, at *6 (N.D.
Tex. l\/lay 7, 2013) (“Nevertheless, in the Court’s view, the five-plus years’ age difference between
Glasmire and Bobrowicz is sufficient here to support an inference of discrimination at least for
purposes of Glasmire’s prima-facie case.”).

36. The burden now shifts to Defendants to articulate a legitimate and
nondiscriminatory basis for Hrna’s termination Defendants claimed Hrna retired Defendants
later claimed that he was terminated for dispensing expired medication Both of these articulated

reasons are false. Tliis proof alone provides sufficient evidence of pretext and age discrimination

_10_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 11 of 32

vel norz. See, e.g., Haire v. Board ofSup’rs ofLa. Siaz‘e Urziv. Agricaltaral & Mech. Coll., 719
F.3d 356, 365 n. 10 (5th Cir. 2013) (reversing summary judgment for the employer in a
discrimination case, and holding that, “[e]vidence demonstrating that the employer’s explanation
is false or unworthy of credence . . . is likely to support an inference of discrimination even without
farther evidence of defendant ’s true motive.”) (italics in original).

37. ln addition, pretext, and thus age discrimination can be inferred from the fact
Defendants gave at least two conflicting reasons for Hrna’ s termination - retirement and then, later
on, allegedly dispensing expired medication These are two totally different and conflicting
reasons for termination As such, a jury may infer that Company simply made up these reasons in
an effort to conceal its true motive _ age discrimination See, e.g., Nasl‘i v. CIBA Specialty Chem.
Corp., 492 F.3d 589, 594 (5th Cir. 2007) (“A court may infer pretext where a defendant has
provided inconsistent or conflicting explanations for its conduct.”); Barrell v. Dr. Pepper/Severi
Up Boiilirzg Grp, ]rzc., 482 F.3d 408, 413-15 (5th Cir. 2007) (shifting explanations can be evidence
of pretext); Gee v. Prmeipi, 289 F.3d 342, 347-48 (5th Cir. 2002) (same); Aast v. Corzroe ]na’ep.
Sch. Disr., 153 S.W.3d 222 (Tex. App. - Beaumont 2004, no pet.) (shifting explanations given by
the employer for its decision to terminate the plaintiff established a fact issue over whether its
decision was motivated by unlawful discrimination); ef. Burion v. Freescale Semiconclucror, ]rze. ,
798 F.3d 222, 23 5-36 (5th Cir. 2015) (reversing summary judgment for employer in discrimination
case where two company witnesses gave different and shifting reasons for the decision to terminate
the plaintiff).

38. l\/loreover, Raymond’s and Defendants’ attempt to quickly build a file based on
stale, trivial, and meritless allegations against Hrna immediately before his termination further

demonstrates pretext. See also Bariorz, 798 F.3d at 237 (“Evidence of a sudden and unprecedented

_11_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 12 of 32

campaign to document Burton’s deficiencies and thus justify a decision that had already been
made, however, could raise an inference of pretext.”).

39. Finally, that Defendants explicitly unilaterally sought to force Hrna into retirement
is highly probative and potent proof of age discrimination vel norz. See Weaver v. Amoeo
Proclaction Co., 66 F.3d 85, 87 (5th Cir. 1995) (affirming age discrimination verdict for plaintiff
where the employer’s manager told him that “you’ll have to retire.”). Frankly, even without all
the other proof of age discrimination - of which there is a mountain _ this proof alone is
dispositive, just as it was in Weaver.

DISABILITY DISCRIMINATION UNDER THE TCHRA

A. LaW

40. “The [Americans with Disabilities Act] ADA prohibits an employer from
discriminating against a ‘qualified individual with a disability on the basis of that disability.”’
E.E.O.C. v. LHC Grp., ]rzc., 773 F.3d 688, 694 (5th Cir. 2014) (quoting 42 U.S.C. § 12112(a)).
The TCHRA was “enacted to address the specific evil of discrimination and retaliation in the
workplace.” Ciiy of Waco v. Lopez, 259 S.W.3d 147, 153 (Tex. 2008); see also Tex. Lab. Code
Ann. §§ 21.001-.566. The TCHRA’s “general purposes” include executing “the policies
embodied in Title l of the Americans with Disabilities Act of 1990 and its subsequent amendments
(42 U.S.C. Section 12101 et seq.)” and securing “for persons in this state, including persons with
disabilities, freedom from discrimination in certain employment transactions, in order to protect
their personal dignity.” Tex. Lab. Code Ann. §§ 21 .001(3) & (4). Therefore, both the federal court
decisions interpreting the ADA and the federal administrative regulations regarding the ADA
guide Texas state court’s interpretation of “disability” contained in the TCHRA. See Liz‘z‘le v. Tex.

Dep ’t of Crimmal Jastice, 148 S.W.3d 374, 381~82 (Tex. 2004); see also Roclrigaez v. ConAgra

Grocery Proa's. Co. , 436 F.3d 468, 473-74 (5th Cir. 2006) (applying federal court ADA precedent

_12_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 13 of 32

to a TCHRA disability discrimination claim); Molma v. DSIRerzal, ]rzc,, 840 F. Supp. 2d 984, 993-
1004 (W.D. Tex. 2012) (same).

41. Under the TCHRA, “[a]n employer commits an unlawful employment practice if
because of race, color, disability, religion, sex, national origin, or age the employer fails or
refuses to hire an individual, discharges an individual, or discriminates in any other manner against
an individual in connection with compensation or the terms, conditions, or privileges of
employment....” Tex. Lab. Code Ann § 21.051(1). The same is true under the ADA. See 42
U.S.C. § 12112. Under the TCHRA, “[A]n unlawful employment practice is established when the
complainant demonstrates that . . . disability was a motivating factor for an employment practice,
even if other factors also motivated the practice....” la’. § 21 .125(a). The Texas Supreme Court has
explained “that ‘ a motivating factor’ is the correct standard for the plaintiff in all TCHRA unlawful
employment practice claims,...” Qaarztam Chem. Corp., 47 S.W.3d at 480. This language states
exactly “what a complainant must show in order to prevail in a lawsuit.” [a’. The same is true
under the ADA. See LHC Grp., Irzc. , 773 F.3d at 702 (applying “motivating factor” standard in an
ADA case).

42. “Texas courts follow the settled approach of the U.S. Supreme Court in recognizing
two alternative methods of proof in discriminatory treatment cases.” Missiorz Consol. ]rza’ep. Sch.
Dist. v. Gareia, 372 S.W.3d 629, 634 (Tex. 2012). The first method “involves proving
discriminatory intent via direct evidence of what the defendant did and said.” ]a’. “Direct evidence
is evidence that, if believed, proves the fact of discriminatory animus without inference or
presumption.” Sariclsiaa’ v. CB Richara’ Ellis, Irzc., 309 F.3d 893, 897 (5th Cir. 2002). “[l\/l]otives
are often more covert than overt, making direct evidence of forbidden animus hard to come by.”
Gareia, 372 S.W.3d at 634. “There will seldom be ‘eyewitness’ testimony as to the employer’s

mental processes.” Um`tea' Siaz‘es Posral Serv. Ba’. of Goverrzors v. Aikens, 460 U.S. 711, 716

_13_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 14 of 32

(1983). This limitation is not unique to discrimination cases ~ “[t]he law often obliges finders of
fact to inquire into a person’s state of mind.” Ia’. Discrimination is not treated “differently than
other ultimate questions of fact.” ]cl.

43. Accordingly, the second method allows a plaintiff to prove discriminatory intent
using circumstantial evidence See El Paso ley. College v. Lawler, 349 S.W.3d 81, 86 (Tex.
App._El Paso 2010, pet. denied); E.E. O. C. v. Chevrori Phillips Chem. Co., LP, 570 F.3d 606, 615
(5th Cir. 2009). This often involves “the burden-shifting mechanism of McDormell Doaglas.”
Garcia, 372 S.W.3d at 634 (citing McDoimell Doaglas Corp. v. Greeri, 411 U.S. 792, 802-05
(1973)). “The shifting burdens of proof set forth in McDonrzell Doaglas are designed to assure
that the plaintiff has his day in court despite the unavailability of direct evidence.” Trarzs Worla7
Airlmes, lnc. v. Tharsion, 469 U.S. 111, 121 (1985) (quotations omitted). “Under this framework,
the plaintiff is entitled to a presumption of discrimination if he meets the ‘minimal’ initial burden
of establishing a prima facie case of discrimination” Garcia, 372 S.W.3d at 634. “Although the
precise elements of this showing will vary depending on the circumstances, the plaintiffs burden
at this stage of the case is not onerous.” Icl. (quotations omitted).

44. Under this framework, the plaintiff must make a prima facie showing of
discrimination Icl. To establish a prima facie case of disability discrimination a plaintiff must
prove: (1) that he has a disability; (2) that he was qualified for the job; [and] (3) that he was subject
to an adverse employment decision on account of his disability LHC Grp., [rzc., 773 F.3d at 697.
Once the prima facie showing is made, a presumption of discrimination arises, and the employer
must “articulate a legitimate non-discriminatory reason for the adverse employment action.”
Chevrorz Phillips Chem. Co., LP, 570 F.3d at 615. The burden then shifts to the plaintiff to show
the articulated reason is pretextual ]a’. As set forth below, Hrna easily makes out a disability

discrimination under both the direct and circumstantial models of proof.

_14_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 15 of 32

B. Analysis
1. Hrna Had An Actual And A Perceived Disability
a) Actual Disability

45. Under Texas Labor Code Section 21 .002(6), the term actual “disability” is defined,
in relevant part, as, “a physical or mental impairment that substantially limits one or more maj or
life activities of [an] individual.” The same is true under the ADA. See 42 U.S.C. §12102(1).
Under TCHRA Section 21 .002(1 1-a) “major life activities” include, but are not limited to, “caring
for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and
working. The term also includes the operation of a major bodily function including, but not
limited to, functions of the immune system, normal cell growth, and digestive, bowel, bladder,
neurological, brain respiratory, circulatory, endocrine, and reproductive functions.” The same is
true under the ADA. See 42 U.S.C. §12102(2).

46. ln 2009, statutory revisions to the ADA broadened the definition of disability. ADA
Amendments Act of 2008, Pub.L. No. 110-325, 122 Stat. 3553 (ADAAA) (“The definition of
disability in this Act shall be construed in favor of broad coverage of individuals under this Act,
to the maximum extent permitted by the terms of this Act.”). “The ADAAA is principally aimed
at reversing Supreme Court precedent perceived as improperly narrowing the scope of protection
originally intended by drafters of the ADA.” Louis P. DiLorenzo, The lntersection of the FMLA
and ADA-As l\/lodified by NDAA, ADAAA and GlNA, 860 PLl/Lit 47, 83-84 (June 23, 2011);
29 C.F.R. § 1630.1(0)(4) (“reinstating a broad scope of protection under the ADA”; “the definition
of ‘disability shall be construed broadly in favor of expansive coverage to the maximum extent
permitted by the terms of the ADA”). The EEOC emphasized that “the primary object of attention

in cases . . . should be whether the covered entities have complied with their obligations and

_15_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 16 of 32

whether discrimination has occurred, not whether the individual meets the definition of disability.”
29 C.F.R. § 1630.1(c)(4).

47. The ADAAA further states that the intent of these changes is that employers stop
engaging in “extensive analysis” to determine what constitutes a disability under the law, and focus
instead on complying with their obligation not to discriminate and to provide reasonable
accommodations to individuals who are otherwise qualified to do a job. lt also provides the
following “[r]ules of construction” regarding the definition of disability

The definition of “disability” in paragraph (1) shall be construed in accordance with
the following:

(A) The definition of disability in this chapter shall be construed in favor of
broad coverage of individuals under this chapter, to the maximum extent permitted
by the terms of this chapter

(B) The term “substantially limits” shall be interpreted consistently with the
findings and purposes of the ADA Amendments Act of 2008.

(C) An impairment that substantially limits one major life activity need not limit
other major life activities in order to be considered a disability

(D) An impairment that is episodic or in remission is a disability if it would
substantially limit a maj or life activity when active.

(E)(i) The determination of whether an impairment substantially limits a major
life activity shall be made without regard to the ameliorative effects of mitigating
measures such as-

(l) medication medical supplies, equipment, or appliances, low-vision devices
(which do not include ordinary eyeglasses or contact lenses), prosthetics including

limbs and devices, hearing aids and cochlear implants or other implantable hearing
devices, mobility devices, or oxygen therapy equipment and supplies . . . .

48. The ADAAA became effective January 1, 2009. The amendments to the ADA
made by the ADAAA were also made to the Texas Labor Code, effective September 1, 2009, and
thus are part of the TCHRA. See H.R. 978, 81st Leg., Reg. Sess. (Tex. 2009); see also Cily of
Hoasiori v. Proler, 437 S.W.3d 529, 533 n.17 (Tex. 2014) (“ln 2009, the Texas Legislature added

new provisions to the Labor Code that corresponded to the federal amendments”).

_16_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 17 of 32

49. Under the ADAAA, there is no question that Hrna’s thoracic aorta aneurism;
coronary artery disease; atrial fibrillation problems, and heart related problems qualify as actual
disabilities because they substantially limited Hrna’s circulatory system (which is a major life
activity). See, e.g., Blackwell v. SecTek, [nc., 61 F. Supp. 3d 149, 156 (D.D.C. 2014) (plaintiff
with organic heart disease sufficiently alleged a disability under the ADA).

b) Perceived Disability

50. Before September l, 2009, the TCHRA did not contain a definition of “being
regarded as having such an impairrnent.” See Act of l\/lay 27, 2009, §§ 1, 6, 2009 Tex. Gen Laws
at 869~70 (adding to Labor Code section 21.002(12~a), which contains a statutory definition of
“regarded as having such an impairment”). Under this earlier version of the statute, the third
category in the “disability” definition was “being regarded as having a mental or physical
impairment that substantially limits at least one maj or life activity of the individual.” See Act of
May 26, 1997, § 1, 1997 Tex. Gen. Laws 2676, 2676; City of Houston v. Proler, 437 S.W.3d 529,
533 & n.16 (Tex. 2014).

51. ln 2009, the Texas Legislature added subsection (12-a) to Labor Code section
21 .002 and amended the TCHRA in other ways in an attempt to mirror the corresponding changes
that Congress made to the Americans with Disabilities Act by the ADA Amendments Act of 2008.
See Pub. Law. No. 110-325, 122 Stat. 3353 (2008); Act ofl\/lay 27, 2009, 8lst Leg., R.S., ch. 337,
§§ 1~6, 2009 Tex. Gen. Laws 868, 868-70. Under this statutory definition of “regarded as having
such an impairment,” the third category in the “disability” definition is “subjected to an action
prohibited under Subchapter B or C because of an actual or perceived physical or mental
impairment, other than an impairment that is minor and is expected to last or actually lasts less
than six months, regardless of whether the impairment limits or is perceived to limit a maj or life

activity.” Labor Code Ann § 21.002(12~a). To fall within the third category under the current

_17_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 18 of 32

version of the statute, the perceived mental or physical impairment need not substantially limit at
least one major life activity, but it must not be minor and expected to last less than six months.
See ia. The current version of the TCHRA applies to Hrna.

52. To establish “disability” under this section Hrna need only show that his “employer
perceived him as having an impairment” and that it discriminated against him on that basis. See
Barion, 798 F.3d at 230. A qualifying “impairment” includes “[a]ny physiological disorder or
condition” that affects, among other body systems, “neurological, musculoskeletal, special sense
organs, respiratory (including speech organs), cardiovascular, reproductive, digestive,
genitourinary, immune, circulatory, hemic, lymphatic, skin and endocrine.” 29 C.F.R. §
1630.2(h)).

53. ln this case, there is overwhelming proof that Defendants perceived Hrna “as
having an impairment” and that they discriminated against him on that basis. As to the “perceiving
Hrna as having an impairment” prong, as explained above, Defendants were well aware of Hrna’s
medical condition between February 2018 and his termination in l\/lay 2018. This awareness alone
amply satisfies the requirement to demonstrate that Defendants “perceived Hrna as having an
impairment” under the TCHRA. See Bartori, 798 F.3d at 230-31 (doctors notes received by
employer and other medical related concerns of employer established that employer perceived the
employee as having an impairment under the ADA).

54. As to the “and that it discriminated against him on that basis” prong, that too is
easily established because Defendants relentlessly harassed, threatened, failed to accommodate,
and then terminated Hrna between the date of his anticipated and then actual return to work from
his leave of absence in late April 2018, and being told of his termination just two weeks later, on
l\/lay 10, 2018. This evidence easily satisfies Hrna’s burden to show that Defendants discriminated

against him based on a perceived impairment See Carmon v. Jacobs Servs. N.A., ]nc., 813 F.3d

_jg_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 19 of 32

586, 591-92 (5th Cir. 2016) (finding fact question existed on whether or not employer perceived
plaintiff to have an impairment and discriminated against him on that basis under the ADA);
Barton, 798 F.3d at 231 (same, and relying upon close timing between employer’s knowledge of
employee’s medical problem and its decision to terminate the employee).

2. Hrna Was A Qualified Individual With A Disability

55. Under the TCHRA and ADA, the plaintiff can satisfy the “qualification” element
in one of two ways: (1) by proving that he can perform all essential job functions with or without
modifications or accommodations; or (2) by showing that some reasonable accommodation by the
employer would enable him to perform the job.” Aasiirz Siaie Hosp. v. Kiz‘chen, 903 S.W.2d 83,
91 (Tex. App.-Austin 1995, no writ); 42 U.S.C. § 12111(8). The term “reasonable
accommodation” may include_

(A) making existing facilities used by employees readily accessible to and
usable by individuals with disabilities; and

(B) job restructuring, part-time or modified work schedules, reassignment to a
vacant position acquisition or modification of equipment or devices, appropriate
adjustment or modifications of examinations, training materials or policies, the

provision of qualified readers or interpreters, and other similar accommodations for
individuals with disabilities

42 U.S.C. § 12111(9).

56. The ADA and the TCHRA require employers to try to work interactively with
disabled employees in “a meaningful dialogue with the employee to find the best means of
accommodating that disability.” Chevron Phillips Chem. Co., 570 F.3d at 621 (citation omitted).
The process thus requires “communication and good-faith exploration” [cl. (citation omitted).

57. The Fifth Circuit has recognized that “where the disability, resulting limitations,
and necessary reasonable accommodations, are not open obvious, and apparent to the employer,
the initial burden rests primarily upon the employee . . . to specifically identify the disability and

resulting limitations, and to suggest the reasonable accommodations.” Chevron Phillips Chem.

_19_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 20 of 32

Co., 570 F.3d at 621 (citation omitted). Once an employee makes such a request, however, the
employer is obligated by law to engage in an “interactive process”: “a meaningful dialogue with
the employee to find the best means of accommodating that disability.” ]a’. (citation omitted). The
process thus requires “communication and good-faith exploration.” Icl. (citation omitted).

58. The Fifth Circuit has held: “when an employer’s unwillingness to engage in a good
faith interactive process leads to a failure to reasonably accommodate an employee, the employer
violates the ADA.” Jerzkirzs v. Cleco Power LLC, 487 F.3d 309, 316 (5th Cir. 2007). The law
under the TCHRA is the same: “[o]nce the employee identifies a disability and resulting
limitations, and suggests a reasonable accommodation the employer and the employee should
engage in flexible, interactive discussions to determine the appropriate accommodation” Hagoocl
v. Coamy ofEl Paso, 408 S.W.3d 515, 525 (Tex. App.-El Paso 2013, no pet.). “The interactive
process requires communication and good-faith exploration” Ia’. (internal citations omitted).
“When an employer does not engage in a good faith interactive process, the employer violates the
[TCHRA] .” [a'.

59. Here, Hrna was qualified in all objective respects for his job as a pharmacist He
held all required licenses. He was able to, and did perforrn all essential functions of the job. As
such, Hrna easily fulfills this element.

3. Defendants Terminated Hrna Because Of His Disability

60. There is no question that Hrna suffered an adverse employment decision when he
was terminated See LHC Grp., ]ric., 773 F.3d at 700 (termination is an adverse action under the
law). There is also substantial evidence that Defendants’ articulated reasons for terminating Hrna
are pretexts for disability discrimination Specifically, as noted above, Defendants gave false and
conflicting reasons for terminating Hrna. See, e. g., Haire, 719 F.3d at 365 n 10 (reversing

summary judgment for the employer in a discrimination case, and holding that, “[e]vidence

_2()_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 21 of 32

demonstrating that the employer’s explanation is false or unworthy of credence . . . is likely to
support an inference of discrimination even without farther evidence of defendant ’s true moiive.”)
(italics in original); Barrell, 482 F.3d 413-15 (shifting explanations can be evidence of pretext);
Barion., 798 F.3d at 235-36 (reversing summary judgment for employer in a disability
discrimination case where two company witnesses gave different and shifting reasons for the
decision to terminate the plaintifD. ln addition as also set out above, Defendants relentlessly
harassed, threatened, and failed to accommodate Hrna between the date of his anticipated and then
actual return to work from his leave of absence in late April 2018, and termination just two weeks
later, in l\/lay 2018. This evidence of harassment, threats, and failures to accommodate further
bolsters Hrna’s already strong claim that he was terminated because of his actual or perceived
disability, in violation of the TCHRA. See Barton, 798 F.3d at 237 (“Evidence of a sudden and
unprecedented campaign to document Burton’s deficiencies and thus justify a decision that had
already been made, however, could raise an inference of pretext.”); LHC Grp., lnc., 773 F.3d at
703 (employer’s statements that arguably showed a hostility towards the plaintiff’ s medical
disability, combined with other evidence, was sufficient to create a fact question and require
reversal of the district court’s decision to grant summary judgment for the employer in a disability
discrimination case).
FMLA RETALIATION CLAIM

A. Law

61. The Fl\/ILA and its regulations set forth rules for employers to follow that are
detailed, comprehensive, and completely contrary to the “at-will” employment rule. See
Saiterfelcl v. Wal-Mart Stores, lnc., 135 F.3d 973, 977 (5th Cir. 1998) (“lt goes without saying
that the Fl\/lLA makes incredible inroads on an at-will employment relationship, such as

Satterfield’ s with Wal-l\/lart.”). The Fl\/lLA was enacted to permit employees to take up to twelve

_21_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 22 of 32

weeks per year of job-protected leave for medical reasons, for the birth or adoption of a child, and
for the care of a child, spouse, or parent who has a serious health condition 29 U.S.C. § 2601(b)(2).

62. “The Fl\/ILA has two distinct sets of provisions, which together seek to meet the
needs of families and employees and to accommodate the legitimate interests of employers.” Hani
v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 763 (5th Cir. 2001) (citing Nero v. Ina'asirial
Mola'ing Corp., 167 F.3d 921, 927 (5th Cir. 1999) Bocall)os v. National W. Life ]ns. Co., 162 F.3d
379, 383 (5th Cir. 1998)). The first set of provisions are prescriptive: They create a series of
substantive rights, namely, the right to take up to twelve weeks of unpaid leave under certain
circumstances ]a'. For example, the Fl\/ILA makes it “unlawful for any employer to interfere with,
restrain or deny the exercise of or the attempt to exercise” any FMLA right. 29 U.S.C. §
2615(a)(1). “lf an employer takes an employment action based, in whole or in part, on the fact that
the employee took Fl\/lLA-protected leave, the employer has denied the employee a benefit to
which he is entitled.” Wysong v. Dow Chem. Co., 503 F.3d 441, 447 (6th Cir. 2007). The
provisions in the second set are proscriptive: They bar employers from penalizing employees and
other individuals for exercising their rights. Ia’.; see also 29 U.S.C. §§ 2615(a)(1)-(2); Faris v.
Williams WPC-I, lnc., 332 F.3d 316, 320-22 (5th Cir. 2003) (holding that there is a distinction
between substantive FMLA rights and causes of action for retaliation designed to protect those
rights); Cha]fm v. Jolm H. Carier Co., 179 F.3d 316, 319 (5th Cir, 1999); Bocalbos, 162 F.3d at
383 (“[T]he Act protects employees from interference with their leave as well as against
discrimination or retaliation for exercising their rights.”).

B. Analysis

63. Section 2615 (a)(2) of the Fl\/ILA makes it “unlawful for any employer to discharge
or in any other manner discriminate against any individual for opposing any practice made

unlawful by this subchapter.” § 2615(a)(2). To make out a prima facie case for retaliation under

_22_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 23 of 32

§ 2615(a)(2), a plaintiff must show that: (1) he was protected under the FMLA; (2) he suffered an
adverse employment decision and either (3 a) that he was treated less favorably than an employee
who had not requested leave under the FMLA; or (3b) the adverse decision was made because he
took FMLA leave. Hani, 277 F.3d at 768 (citation omitted). lf this initial burden is met, the
employer-defendant must then articulate a legitimate reason for the employment action Hani, 277
F.3d at 768. lf that is done, the employee must then show that the articulated reason was actually
a pretext for retaliation [a’. The plaintiff need not prove that the exercise of FMLA rights was the
sole cause of the unfavorable treatment; “[t]he plaintiff is, however, required to show that the
protected activity and the adverse employment action are not completely unrelated.” Maader v.
Melropoliian TransiiAaihoriiy ofHarris Ciy., Texas, 446 F.3d 574, 583 (5th Cir. 2006).

64. Hrna can establish a prima facie case. lt is undisputed that he was protected by the
Fl\/ILA (element one), that he was terminated (element two), and that he was treated less favorably
than employees who had not requested leave under the FMLA (element three). See Lee v. Kansas
Ciiy S. Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009) (less favorable treatment under nearly identical
circumstances establishes a prima facie case). l\/loreover, disparate treatment aside, Hrna also
independently satisfies the third element of his prima facie case based on the close timing -
approximately two and one-half weeks - between the date he returned to work from FMLA leave
(April 26, 2018), and the date Defendants told him he was fired (l\/lay 10, 2018). See Cania v.
Vitol, Inc., Civil Action` No. H-09-0576, 2011 WL 486289, at *10 (S.D. Tex. Feb. 7, 2011)
(Rosenthal, J.) (noting that “the Fifth Circuit has found temporal proximity of up to four months
sufficient to show a causal link.”). See also Allain v. Bcl. of Sapervisors of Univ. of Loaisiana Sys. ,
81 F. Supp.3d 502, 512 (W.D. La. 2015) (“lt is undisputed that Allain returned from FMLA-
protected leave on l\/larch 1, 2011, and was informed that she was being terminated approximately

six weeks later on April 14, 2011. Allain has, therefore, established her prima facie case.”).

_23_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 24 of 32

Hrna can also demonstrate pretext. Specifically, as noted above, Defendants gave false
and conflicting reasons for terminating Hrna. See, e.g., Haire, 719 F.3d at 365 n 10 (reversing
summary judgment for the employer in a discrimination case, and holding that, “[e]vidence
demonstrating that the employer’s explanation is false or unworthy of credence . . . is likely to
support an inference of discrimination even without farther evidence of defendants true motive.”)
(italics in original); Barrell, 482 F.3d 413-15 (shifting explanations can be evidence of pretext);
Barton., 798 F.3d at 23 5-36 (reversing summary judgment for employer in a disability
discrimination case where two company witnesses gave different and shifting reasons for the
decision to terminate the plaintiff). ln addition as also set out above, Defendants relentlessly
harassed, threatened, and failed to accommodate Hrna between the date of his anticipated and then
actual return to work from his leave of absence in late April 2018, and termination just two weeks
later, in May 2018. This evidence of harassment, threats, and failures to accommodate further
bolsters Hrna’s already strong claim that he was terminated in retaliation for his FMLA leave. See
also Barton, 798 F.3d at 237 (“Evidence of a sudden and unprecedented campaign to document
Burton’s deficiencies and thus justify a decision that had already been made, however, could raise
an inference of pretext.”); LHC Grp., lnc., 773 F.3d at 703 (employer’s statements that arguably
showed a hostility towards the plaintiffs medical disability, combined with other evidence, was
sufficient to create a fact question and require reversal of the district court’s decision to grant
summary judgment for the employer in a disability discrimination case).

DAMAGES

65. The damages under the ADEA, TCHRA, and FMLA consist of back-pay, front-pay
(or reinstatement), liquidated damages, compensatory damages, punitive damages, attorneys’ fees,

and costs. Each component is explained below.

_24_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 25 of 32

66. Back-pay, Prevailing claimants under the ADEA, TCHRA, and FMLA may
recover lost back-pay and benefits See Miller, 716 F.3d at 146. The purpose of back pay is to
“make whole the injured party by placing that individual in the position he or she would have been
in but for the discrimination.” Sellers v. Delgado Cmiy. Coll., 839 F.2d 1132, 1136 (5th Cir. 1988).
At the time of his termination Hrna had a base salary of approximately 8112,650 per year. Hrna
has exercised diligence in attempting to find a substantially equivalent job, but has not found one.
lnstead, he remains unemployed Obtaining a substantially equivalent replacement job at age 78
will be extremely difficult, if not impossible1 Any out-of-pocket expenses for health insurance or
other benefits Hrna had through Defendants or for replacement insurance, would be recoverable
See Labke v. Cily ofArlington, 455 F.3d 489, 499 (5th Cir. 2006); Pearce v. Carrier Corp., 966
F.2d 958, 959 (5th Cir. 1992).

67. Front-pav or Reinstatement. Prevailing claimants under the ADEA, TCHRA, and

 

Fl\/ILA are entitled to front pay or reinstatement “Front pay refers to future lost earnings.” Wal-
Mart Siores v. Davis, 979 S.W.2d 30, 45 (Tex. App.-Austin 1998, pet denied). The law allows a
plaintiff to recover front pay when a plaintiff shows that reinstatement is not feasible TEX.
PATTERN JURY INsiRUCTioNs § 110.30, Comnient, Front Pay (2003 ed.) (citing federal law); cf.
Brannemann v. Terra [nt’l Inc., 975 F.2d 175, 180 (5th Cir. 1992) (ADEA case). Generally,
reinstatement is the preferred equitable remedy for a discriminatory discharge Jalian v. Ciiy of
Hoasl’on, Tex., 314 F.3d 721, 729 (5th Cir. 2002). However, if reinstatement is not feasible, front-
pay will be awarded if it is consistent with the remedial purposes of the law. Brannemann, 975
F.2d at 180. “[R]einstatement is not preferred over front pay when there is no vacancy in the

desired position” Mirchell v. Sisiers of Charily of ]ncarnate Word, 924 F. Supp. 793 (S.D. Tex.

 

l See, e.g., http://knowledge.wharton.upenn.edu/article.cfm?articleid=2577 (lnterview in September 2010
with Peter Cappelli, director of Wharton’S Center for Human Resources, in which he states: “lf you look at
the research on older workers, you see an incredible amount of discrimination against them, bigger than
race, bigger than gender. Older workers struggle to get hired.”).

_25_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 26 of 32

1996) (quoting Shore v. Federal Express Corp., 777 F.2d 1155 (6th Cir. 1985)). ln other words,
if reinstatement would require displacing or bumping an innocent employee from their job, then it
is considered to be infeasible, and front-pay may be awarded instead of reinstatement See Ray v.
luka Special Mun. Separaz‘e Sch. Disi., 51 F.3d 1246, 1254 (5th Cir. 1995).

68. ln this case, a significant front-pay award would be justified See, e.g., Jackson,
2011 WL 2119644, at *8-9 (Fifth Circuit decision affirming five-year front-pay award in an age
discrimination case); Mora v. University of T ex. Housion Healilz Sci. Crr., 261 F.3d 512, 527 (5th
Cir. 2001) (affirming front-pay award of approximately ten years); Donlin v. Philips Lighiing
Nortlz Am. Corp., 581 F.3d 73, 88 (3rd Cir. 2009) (holding that district court did not abuse its
discretion in awarding plaintiff front-pay for ten years); Meacham v. Knolls Atomic Power Lab.,
381 F.3d 56, 79 (2d Cir. 2004) (affirming front-pay awards of nine to twelve and one-half
years), vacated on other grounds sub nom KAPL, [nc. v. Meacham, 544 U.S. 957
(2005); Goithardt v. Naiional R.R. Passenger Corp., 191 F.3d 1148 (9th Cir. 1999) (affirming an
eleven-year front pay award); Pierce v. Atchison, Topeka & Sania Fe Ry. Co., 65 F.3d 562, 574
(7th Cir. 1995) (holding that ten-year front-pay award did not constitute an abuse of discretion);
Hukkanen v. Iniernaiional Uniori of Operaiing Eng'rs, Hoisiing & Porial)le Local No. l 01 , 3 F.3d
281, 286 (8th Cir. 1993) (holding that a ten year front-pay award did not constitute an abuse of
discretion).

69. Liquidated Damages - ADEA. Claimants under the ADEA are also entitled to

 

liquidated damages - a doubling of the back-pay award ~ where a violation is determined to be
willful. See Miller, 716 F.3d at 145. “A violation of the ADEA is willful if the employer knew or
showed reckless disregard for whether its conduct was prohibited by the ADEA.” Smiz‘h v. Berry
Co., 165 F.3d 390, 395 (5th Cir. 1999) (citing Trans WorldAirlines, [nc. v. Thursion, 469 U.S.

111, 128 (1985). Defendants’ violation in this case was willful. See Miller, 716 F.3d at 145

_26_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 27 of 32

(evidence supported jury’s finding of a willful violation of the ADEA by Raytheon even though it
was “undisputed that Raytheon had to undertake a reduction in force and that it instituted facially
age-neutral policies and processes according to which a nondiscriminatory basis for l\/liller’s
termination could be justified.”); Palasota, 499 F.3d at 481-82 (evidence supported finding of a
willful violation of the ADEA, thus justifying award of liquidated damages); West v. Nabors
Drilling USA, lnc., 330 F.3d 379, 391-92 (5th Cir. 2003) (same); Tyler v. Union Oil Co., 304 F.3d
379, 398-99, 401 (5th Cir. 2002) (same, and stating that “[w]e hold that the plain language of the
statutes requires the interpretation that liquidated damages in an amount equal to the back pay
award are mandatory upon a finding of willfulness.”); Woodhouse v. Magnolia Hosp., 92 F.3d
248, 256-57 (5th Cir. 1996) (same); Weaver, 66 F.3d at 88 (upholding finding of willfulness where
plaintiff was forced to retire). Assuming it takes two years to get to trial, and Hrna remains
unemployed, then his back pay losses would be approximately $225,300, and that number would
be doubled for liquidated damages, bringing the total for back pay and liquidated damages to
8450,600. That does not include the other elements of damages that are available, as set forth
herein

70. Liquidated Damages - Fl\/ILA. An award of liquidated damages (double the back-
pay award) is the norm. See Nero v. Indusirial Molding Corp., 167 F.3d 921, 929 (5th Cir. 1999)
(awarding liquidated damages to prevailing FMLA plaintiff and noting that they are normally to
be awarded to prevailing Fl\/ILA plaintiffs). “[A] district court may not exercise its discretionary
authority to reduce or to eliminate a liquidated damages award unless the employer first sustains
its burden of showing that its failure to obey the statute was in good faith.” Nero, 167 F.3d at 928.
Specifically, to avoid an award of liquidated damages, the employer must demonstrate good faith

and reasonable grounds with respect to “the act or omission which violated” the Fl\/ILA. 29 U.S.C.

_27_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 28 of 32

§ 2617(a)(1)(A)(iii). Defendants cannot demonstrate “good fait ” under this demanding standard,
and thus is liable for liquidated damages

71. Compensatorv Damages. A prevailing plaintiff is entitled to compensatory

 

damages under the TCHRA for “emotional pain suffering, inconvenience, mental anguish, loss of
enjoyment of life, and other nonpecuniary losses.” TEX. LAB. CODE § 21.2585 (d). See, e.g.,
Jackson, 2011 WL 2119644, at *8-9 (affirming 8300,000.00 compensatory damages award in a
single-plaintiff TCHRA age-discrimination case); Giles v. General Eleci‘ric Co., 245 F.3d 474,
489 (5th Cir. 2001) (awarding 8150,000.00 compensatory damages award in a single-plaintiff
employment discrimination case).

72. Punitive Damages. Prevailing claimants under the TCHRA are also entitled to
punitive damages where a violation is shown to have been made with reckless disregard or malice
- as it clearly was here. TEX. LAB. CODE 21.2585; see e.g., Qualiiy Dialysis, lnc. v. Adams, NO.
13-05-086-CV, 2006 WL 1553353, at *ll (Tex, App.~Corpus Christi lurie 8, 2006, no pet.)
(affirming jury’s award of punitive damages against employer in an age discrimination case).
Further, the previously recited post-termination comments by Defendants’ counsel further
demonstrate a reckless disregard or malice for Hrna’s rights under the TCHRA, and for Hrna as a
human being.

73. Attorneys’ fees. Attorneys’ fees are recoverable to a prevailing plaintiff under the
ADEA, TCHRA, and Fl\/ILA, See Miller, 716 F.3d at 149 (affirming an award of attorneys’ fees
of $488,437.08 to the plaintiff in a single-plaintiff ADEA/TCHRA discrimination case that arose
in Dallas); Lewallen v. Ciiy of Beaumorzi, 394 Fed. Appx. 38, 46 (5th Cir. 2010) (affirming an
award of attorneys’ fees of $428,421.75 to the plaintiff in a single-plaintiff discrimination failure

to promote case); Waikins v. ]nput/Ouipui, [nc., 531 F. Supp. 2d 777, 789 (S.D. Tex. 2007)

_23_

Case 5:19-cV-OO209-OLG Document 1 Filed 03/04/19 Page 29 of 32

(awarding prevailing plaintiff in a single-plaintiff ADEA case tried in Houston $336,010.50 in
attorneys’ fees).
EXHAUSTION

74. On August 9, 2018, Hrna timely filed a Charge of Discrimination alleging age
discrimination with the EEOC and the Texas Workforce Commission ~ Civil Rights Division
(“TWC-CRD”). As of the filing of this lawsuit, more than sixty days have passed since Hrna filed
that Charge of Discrimination Accordingly, Hrna has exhausted his administrative remedies
under the ADEA as to his discrimination claim. This is so because, in order to comply with the
exhaustion requirement under the ADEA, “[f]or cases arising in Texas, a complainant [simply]
must file [an EEOC charge] within 300 days of the last act of discrimination” and “then wait sixty
days before filing a civil action” See Julian v. Ciiy of Housion, 314 F.3d 721, 726 (5th Cir. 2002).
Under 29 U.S.C. § 626(d), “the claimant’s independent right to sue arises automatically upon the
expiration of sixty days after filing of the charge with the EEOC.” Id. (footnote omitted). As the
Fifth Circuit explained in Julian:

But there are preconditions to bringing suit under the ADEA. Title 29 U.S.C. §

626(d) provides: “No civil action may be commenced by an individual under this

section until 60 days after a charge alleging unlawful discrimination has been filed

with the Equal Employment Opportunity Commission.” Thus, a person seeking

relief under the ADEA must first file an administrative charge with the EEOC. And

§ 626(d) establishes time limits for filing the EEOC charge. For cases arising in

Texas, a complainant must file within 300 days of the last act of discrimination

After timely filing the EEOC charge, the complainant must then wait sixty days

before filing a civil action Under the plain language of § 626(d), “the claimant’s

independent right to sue arises automatically upon the expiration of sixty days after

filing of the charge with the EEOC.” Accordingly, a complainant who timely files

the EEOC charge and then observes the sixty-day waiting period has satisfied the
statutory preconditions to filing suit

Id. at 725-26 (footnotes omitted).
75. Hrna has also exhausted his administrative remedies as to his TCHRA claims for

age and disability discrimination ln order to comply with the exhaustion requirement under the

_29_

Case 5:19-cV-00209-OLG Document 1 Filed 03/04/19 Page 30 of 32

TCHRA, a claimant must: (1) file a complaint with the TWC-CRD within 180 days of the alleged
discriminatory act; (2) allow the TWC-CRD to dismiss the complaint or resolve the complaint
within 180 days before filing suit; and (3) file suit no later than two years after the complaint is
filed Rice v. Russell-Stanley, L.P., 131 S.W.3d 510, 513 (Tex. App.~Waco 2004, pet. denied);
TEX. LAB. CODE §§ 21 .201-.202, 21 .208 (Vernon 2006). Thus, a plaintiff need not actually obtain
a right-to-sue letter in order to exhaust his or her administrative remedies; he or she need only be
entitled to one. “Texas courts hold that it is the entitlement to a right-to-sue letter rather than the
receipt of the letter that exhausts the complainant’s administrative remedies” Wooien v. F ederal
Exp. Corp., No. 3:04-CV-1196-D, 2007 WL 63609, at *8 n 14 (N.D. Tex. Jan 9, 2007) (citing
Rice v, 131 S.W.3d at 513), a]f’d, 325 Fed Appx. 297 (5th Cir. 2009). ln other words, “the right-
to-sue letter is not part of the exhaustion requirement, only notice of exhaustion [is required].”
Rice, 131 S.W.3d at 513.

76. Based on the foregoing, satisfied all three requirements First, Hrna filed an EEOC
and TWC-CRD Charge on August 9, 2018, which is well within 180 days of the discrimination he
complains of in this case. Second, Hrna allowed the TWC-CRD 180 days to dismiss or resolve
the complaint, and it has done neither. Third, as of February 5, 2019, 180 days has passed since
he filed his Charge of Discrimination with the EEOC/TWC-CRD.

JURY DEMAND

77. Hrna demands a jury trial.

P_K_Alllli

Hrna asks that the court issue summons for Defendants to appear and answer, and that he
be awarded a judgment against Defendants for the following:

a. Actual damages including but not limited to pecuniary losses, non-
pecuniary losses, back-pay, and front-pay (or reinstatement);

b. Liquidated damages;

_3()_

Case 5:19-cV-00209-OLG Document 1 Filed 03/04/19 Page 31 of 32

c. Compensatory damages’

d Punitive damages’

e. Prej udgment and post-judgment interest;
f. Attorneys’ fees and court costs;

g. lnjunctive relief;

h. All other relief to which Plaintiff is entitled

OF COUNSEL:

Edwin Sullivan

State Bar No. 24003 024
OBERTI SULLlVAN LLP
712 l\/lain Street, Suite 900
Houston TX 77002

(713) 401-3555 ~ Telephone
(713) 401-3547 ~ Facsimile
ed@osattorneys.com - Email

ATToRNEYs FoR PLAiNTiFF

_31_

Respectfully submitted,
OBERTI SULLIVAN LLP

s/ l\/lark J. Oberti

l\/lark J. Oberti

State Bar No. 00789951

712 Main Street, Suite 900
Houston TX 77002

(713) 401-3555 - Telephone
(713) 40 1 -3 547 ~ Facsimile
mark@osattorneys.com - Email

ATToRNEY-IN-CHARGE FoR PLAn\iTrFF

Case 5:19-cV-00209-OLG Document 1 Filed 03/04/19 Page 32 of 32

AFFIDAVIT OF DANIEL HRNA

STATE GF TEXAS §

§

COUNTY OF HARRIS §

On this day, Daniel Hrna appeared before me, the undersigned authority, who upon his

oath, deposes and states:

1.

1 am over the age of 21, competent to make this affidavit, and have personal
knowledge that everything stated herein is true and correct l have read Plaintiffs
Sworn Original Complaint in this case Unless otherwise indicated as being on
“information and belief,” the statements in paragarphs 10 through 22, and 27 of
Plaintiff s Sworn Original Complaint in this case are all true and correct on my

personal knowledge _
9 M H/v-¢~/

DANIEL HRNA

SUBSCRIBED AND SWORN TO before me on this the 25th day of January 2019, certify
which witness my hand and seal of office

 

 

 

 
  

 

 

 

"`\:;;'gg;,,, L,SA M GREER Notary Public in and for

`~ a -,,

§`Q.' ‘»_‘?»¢=NoTARv PuBL\c-sTATE oF TExAs The State of TEXAS

have coMM.ExP.11-09-2019 Printed nam@; L 15 /3 /?”l 67 Q €E;/¢'/
"',F,,g§\"?\\~‘ NoTARv lD 12631803-7 ' " '

 

 

 

_32_

